                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



JEFFREY J. ROSS,                      Case No. 2:17-cv-08957-SK
                  Plaintiff,          JUDGMENT
             v.
NANCY A. BERRYHILL,
Commissioner of Social Security,
                  Defendant.



     It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.


Date: April 10, 2019               ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
